DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/329,215 and in response to Applicant Arguments/Remarks filed 03/28/2021.
Claims 1-15 are previously pending, of those claims, claims 1 and 3-15 have been amended, claim 2 has been canceled, and new claims 16-17 are new.  All amendments have been entered.  Claims 1 and 3-17 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11, and 13-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by HIRAOKA (JP 2005102364 A).
With respect to claims 1, 3, 11, and 13-15.  HIRAOKA teaches a distributed energy community control system (paragraph 0015).  There is included a control device 110 for controlling the distributed power supply device and energy storage devices for 
HIRAOKA teaches each of the distributed control devices transmits the search results of the optimum operation plan to the central control device (paragraph 0026).  The central control device receives the optimum operation plan from each of the distributed control devices, and calculates the energy supply/demand balance in the community for each hour when the power source is operated (paragraph 0026).  The calculated energy supply is taken to be analogous to the claimed information possibly to identify a first operation state that the fuel cell apparatus generates a predetermined power, and the demand balance is taken to be the second operation state that the fuel cell apparatus generates power with a load following control. 
With respect to claims 6-7.  HIRAOKA teaches at least information regarding the operating state of the fuel cell apparatus (paragraphs 0021-0026 and Figure 2).  
With respect to claims 16-18.  HIRAOKA teaches it is determined whether a surplus or shortage of energy in each time zone is in an allowable range (paragraph 0026).  If it is within an allowable range, the pattern is adjusted and transmitted, if it is within the allowable range, the power generation forecast is corrected (paragraph 0026).  HIRAOKA teaches the control device calculates the energy supply/demand balance (paragraph 0026) and this includes determining the surplus energy (paragraph 0026).  Therefore HIRAOKA would inherently specify that during the operation of the fuel cell the amount of surplus power would be lower, as the power is being used.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRAOKA (JP 2005102364 A) in view of KEIJI (WO 2006006224 A1).
Claims 4 and 6 are dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of HIRAOKA.  HIRAOKA does not explicitly teach the power management system includes information indicating a stop state of the fuel cell.  
KEIJI teaches a fuel cell system that includes a fuel cell, a power load, and a demand control section for transmitting demand information (abstract).  There includes a demand control section for transmitting demand information in advance when it is necessary to increase the power consumption of the power load, and a fuel cell control section for transmitting a notice of permitting increase in power consumption on condition that the fuel cell can supply more power to the power load upon receiving the demand information from the demand control section, and a load control section for increasing power consumption of the power load on condition that the notice of 
At the time the invention was filed one having ordinary skill in the art would have been motivated to include fuel cell information indicating a stop state of the fuel cell as taught by KEIJI for the system of HIRAOKA as this is a combination of known prior art elements in order to achieve predictable results.  In the present case, both HRAOKA and KEIJI teaches control device and systems for controlling power systems with fuel cells, and then KEIJI teaches that one of the parameters that may be utilized includes at least information with respect to off instructions of the fuel cell.  
With respect to claim 5.  HIRAOKA teaches the power supply information includes indicating at least one of a power generation period in which an operation in the power generation state is performed (see Figure 2).  
With respect to claim 7.  HIRAOKA as noted above teaches indicating at least a first and second states as argued above.  Specifically the energy supply/demand balance (paragraph 0026).  Then as noted above in view of KEIJI, this may include a third state of the stop operation of the fuel cell. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRAOKA (JP 2005102364 A) in view of FUJII (JP 2013024548 A).
Claim 8 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102(a1) in view of HIRAOKA and claims 9-10 are dependent upon claim 8.  HIRAOKA further teaches the control device such as the central controller monitors the energy supply and demand status in the energy community and in each customer groups (paragraph 0017).  The power generator includes at least fuel cells (paragraph 0018). HIRAOKA does not include power supply information indicating a type of the fuel cell apparatus.  
FUJII a fuel cell systems may include a plurality of types of fuel cells, including SOFC, molten carbonate fuel cells, phosphoric acid fuel cells, and polymer electrolyte fuel cells as an example (paragraph 0002).
At the time the invention was filed one having ordinary skill in the art would have been motivated to include information about the type of the fuel cell for the system of HIROAKA as taught by FUJII, since FUJII teaches that multiple types of fuel cells are commonly known.  
FUJII as noted above teaches that fuel cells include multiple types.  Therefore it would have been obvious at the time the invention was made to have different types of fuel cells in different customer groups, as this is a choice of a finite number of possible alternatives in order to achieve predictable results.  HIRAOKA teaches the central controller monitors the energy supply and demand status in the customer group (paragraph 0017) the central control device predicts also the electric power and or the heat load demand of each consumer (paragraph 0021).  FUJII then teaches that different types of fuel cells have different heat and operating temperatures (paragraph 0003-0004).  Therefore it would have been obvious for the power management to .  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRAOKA (JP 2005102364 A) in view of ATAKA (JP 2014149950 A).
Claim 12 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102(a) in view of HIRAOKA.  HIRAOKA does not explicitly teach the exhaust heat of the fuel cell apparatus is used to control an amount of hot water or temperature of a hot water supply apparatus in the each of the plurality of facilities, and the distributed power supply information.  
ATAKA teaches a method for controlling fuel cells and the generation of the surplus heat of the fuel cells in the energy management area (paragraph 0039).  The control unit of the energy management apparatus, there is a surplus heat calculation unit that acquires information on the heat demand of the hot water storage tank from the energy management apparatus of each facility (paragraph 0039).  The surplus heat calculation unit transmit heat demand request for requesting information on the heat demand to the facility energy management apparatus, calculates the heat demand in response to the reception of the heat demand request, and transmits the calculated heat demand from the communication unit to the energy management apparatus (paragraph 0039).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the heat calculation and control methods of ATAKA for the control system of HIRAOKA as this is a combination of known prior art elements in order to achieve predictable results.  

Response to Arguments
Applicant's arguments filed 03/28/2021 have been fully considered but they are not persuasive.
On pages 8-10 of Applicant Arguments/Remarks filed 03/28/2021, Applicant argues against the 35 U.S.C. 102(a1) rejection of claims 1-7, 11, and 13-15 in view of HIRAOKA.  
On page 8 of Applicant Arguments/Remarks Applicant argues that claim 1 has been amended to recite features previously found in dependent claim 6.  On page 9 of Applicant Arguments/Remarks Applicant argues that HIRAOKA describes receiving the daily power/heat load demand prediction and power generation prediction and the planned value of the in community power price to create an operation plan and transmitting the operation plan.  Applicant argues that the cited portions of HIRAOKA do not disclose transmitting information possible to identify a first operation state that the fuel cell apparatus generates power and a second operation state that the fuel cell apparatus generates power with a load following control, as the fuel cell information indicating a power generation state of the fuel cell apparatus.  This argument is not persuasive.
HIRAOKA teaches each of the distributed control devices transmits the search results of the optimum operation plan to the central control device (paragraph 0026).  The central control device receives the optimum operation plan from each of the distributed control devices, and calculates the energy supply/demand balance in the community for each hour when the power source is operated (paragraph 0026).  The calculated energy supply is taken to be analogous to the claimed information possibly to identify a first operation state that the fuel cell apparatus generates a predetermined power, and the demand balance is taken to be the second operation state that the fuel cell apparatus generates power with a load following control. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722